USCA4 Appeal: 22-6198      Doc: 9         Filed: 12/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6198


        RONALD R. MYLES, JR.,

                             Petitioner - Appellant,

                      v.

        WARDEN R. M. WOLFE,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:21-cv-00061-JPB-JPM)


        Submitted: November 30, 2022                                Decided: December 14, 2022


        Before NIEMEYER and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Ronald R. Myles, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6198         Doc: 9      Filed: 12/14/2022      Pg: 2 of 2




        PER CURIAM:

               Ronald R. Myles, Jr., a federal prisoner, appeals the district court’s orders

        dismissing his 28 U.S.C. § 2241 petition and denying a certificate of appealability. On

        appeal, we confine our review to the issues raised in the informal brief. See 4th Cir.

        R. 34(b). Because Myles’ informal brief does not challenge the basis for the district court’s

        dismissal of his § 2241 petition, he has forfeited appellative review of the court’s order.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s order dismissing Myles’ § 2241

        petition. Further, because a certificate of appealability is not necessary when a federal

        prisoner seeks to appeal the denial of a § 2241 petition, we dismiss as moot the portion of

        Myles’ appeal that challenges the district court’s order denying a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A) (providing that certificate of appealability is

        required in appeal from final order in a habeas corpus proceeding challenging a state, not

        federal, detention). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                              DISMISSED IN PART,
                                                                              AFFIRMED IN PART




                                                     2